o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-106984-14 uil the honorable mark r warner united_states senate washington dc dear senator warner i am responding to your inquiry dated date on behalf of your constituent ----------------------------- -----------------works at a small_business with to employees and said that he attempts to maximize his annual 401_k_plan contributions but because he is a highly_compensated_employee and no other employees contribute to the plan the plan refunds his contributions to avoid failing the nondiscrimination requirements he asked why the law discourages retirement savings and asked you to consider changing it -----------------appears to be describing the plan’s annual actual_deferral_percentage adp_test the adp_test is a nondiscrimination test that compares the average salary deferrals made by the group of highly compensated employees hces covered by a 401_k_plan to the deferrals made by nonhighly compensated employees nhces the adp_test is generally satisfied if either the average salary deferrals the hces make are not more than percent of the average salary deferrals the nhces make or the average salary deferrals the hces make are not more than percent higher than the average salary deferrals the nhces make sec_401 of the internal_revenue_code code a plan that fails to satisfy the adp_test could lose its tax-qualified status which would have adverse tax consequences for all plan participants however a plan may preserve its tax-qualified status by correcting the failure in one of several ways including distributing the excess_deferrals to the hces sec_401 of the code in a highly_compensated_employee is generally an employee who is a 5-percent_owner or earns at least dollar_figure conex-106984-14 the congress designed these nondiscrimination requirements to ensure that the special treatment of elective_deferrals is not available unless the 401_k_plan does not disproportionately benefit highly compensated employees house conference_report volume ii at ii-381 c b volume i hope this information is helpful if you have any questions please contact me at ----- ------------- or -----------------------at ----- ------------- sincerely victoria a judson division counsel associate chief_counsel tax exempt and government entities
